AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                      Middle District
                                                 __________  District of
                                                                      ofTennessee
                                                                         __________

                  United States of America
                             v.                                   )
                                                                  )        Case No. 21-mj-2839-1
                                                                  )
                     DEMARCUS ADAMS                               )
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      DEMARCUS ADAMS                                                                                    ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment       u Information        u Superseding Information             ✔ Complaint
                                                                                                                    u
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Violations of 18 U.S.C. § 922(a)(5) - Transferring a Firearm to an Out-of-State Resident;
  Violations of 18 U.S.C. § 922(a)(6) - False Statement During Purchase of a Firearm;
  Violations of 18 U.S.C. § 922(a)(1)(A) - Engaging in the Business Without a License (Firearms);
  Violations of 18 U.S.C. § 1343 - Wire Fraud;
  Violations of 18 U.S.C. § 371 - Conspiracy to Commit Title 18 offenses; and
  Violations of 18 U.S.C. § 1956(a)(3)(A) - Laundering of Monetary Instruments


Date:     May 10, 2021
                                                                                         Issuing officer’s signature

City and state:       NASHVILLE, TN                                              Magistrate Judge Jeffery S. Frensley
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title


                    Case 3:21-mj-02839 Document 2 Filed 05/10/21 Page 1 of 2 PageID #: 15
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




                     Case 3:21-mj-02839 Document 2 Filed 05/10/21 Page 2 of 2 PageID #: 16
